DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a forward-facing opening.”  It is unclear how this relates to the “forward-facing recess” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, 8-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasell (WO 2017/155566 as provided by Applicant).
Regarding claims 1, 18, and 20, Lasell discloses an aircraft vehicle seat comprising a seat back for an aircraft seat, the seat back comprising a body (112), wherein the body comprises a support wall (at least a portion of the main section) for supporting a passenger leaning against the seat back, a first side wall (one side portion 140), a second side wall (other side portion 140) and a cross brace (including 142), wherein the cross brace connects the first side wall and the second side wall at a position between a lower end and an upper end of each of the side walls, and wherein the support wall, the first side wall, the second side wall and the cross brace are integrally formed (this is the general arrangement), and where the cross brace comprises a rear-facing protrusion and the support wall includes a forward-facing recess (see figures showing the rearwardly protruding cross brace as well as forward-facing holes and a concavity that would each be viewed as recesses).  Lasell may not clearly disclose the protrusion as “the inverse” of the recess.  However, as rearrangement of components as well as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve strength, comfort, support, and convenience for various users.
 Regarding claims 3 and 5, Lasell further discloses the cross brace comprises a forward-facing opening in the body and/or the cross brace comprises an internal cavity (based on the fabrication described, member 142 is viewed as having a forward-facing opening/internal cavity to receive a foam core for instance; at the very least member 174 would be viewed as providing such openings).  
Regarding claim 6, Lasell further discloses the cross brace comprises one or more apertures (174) for allowing access to the internal cavity.  

Regarding claims 14 and 15, Lasell further discloses the seat back comprises a panel on a forward-facing surface of the support wall of the body (at 130), wherein the panel forms a front wall of the cross brace (based on the disclosed assembly).
Regarding claims 4, 9, 10, 13, and 16, Lasell discloses an arrangement as explained above including apertures at the cover (adjacent the table latch for instance), apertures/receivers for receiving a table latch (174 would be capable of functioning as such), and a table latch (seen adjacent table 124; even if not explicitly described, such is viewed as inherent and/or obvious).  Lasell may not explicitly disclose access to the cavity or specific aperture arrangement or alignment (e.g. how the cover is aligned, attached, etc.).  However, as rearrangement of components as well as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed based on normal variation to improve comfort, support, and convenience for various users.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasell in view of Westerink (US Patent Number 8702163).  Lasell discloses an arrangement as explained above but does not disclose the cross brace as a base of a pocket.  Westerink discloses a related device with a cross brace (44) forming the base of a literature pocket (14).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Westerink in Lasell’s device because this could improve cost, versatility, or convenience for various users.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasell in view of Schumm (US Patent Number 8096612).  Lasell discloses an arrangement as explained above but does not disclose cable channels.  Schumm discloses a related device with seat back apertures, which allow access to a cavity of a cross brace, and one or more channels connected to said one or more apertures for allowing a cable (10) to be held within said one or more channels and to enter the cavity of the cross brace through said one or more apertures (see the cable arrangement of Figure 2 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Schumm in Lasell’s device because this could improve function, versatility, or convenience for various users.

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Lasell does not disclose a forward-facing recess or an integrally formed body. However, as explained above, Lasell is viewed as disclosing various forward-facing recesses, and while these may not be “inverses” of the cross beam protrusion, such nevertheless would have been obvious as set forth in the rejection.  Further Lasell’s arrangement is viewed as “integrally formed” as claimed as it is manufactured as a unit.  Applicant’s reference to the method of construction of the device makes clear that the components are formed into an integral unit.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636